 



Exhibit 10.18
[Form of Director Change of Control Agreement – Full Single-Trigger]
[Date]
[Name]
[Title]
Callidus Software Inc.
160 West Santa Clara Street
San Jose, CA 95113
Dear [Name]:
This letter modifies any Stock Option Agreement (“Option Agreement”) you may now
or hereafter have with respect to the common stock of Callidus Software, Inc.
(the “Company”) and any prior agreement between you and the Company regarding
the Option Agreements including, without limitation, any prior Change of Control
Agreement(s). This letter provides for accelerated vesting of the options
subject to the Option Agreements (the “Options”) under the conditions described
below.
In the event of any “Change of Control” of the Company you shall receive 100%
vesting of your Options as of the effective time of the Change of Control.
     For purposes of the above, “Change of Control” means:

  (i)   The acquisition by any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) of “beneficial ownership” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities (it being understood that
securities owned by any person on the date hereof shall not be counted against
such limit with respect to such person); or     (ii)   A change in the
composition of the Board of Directors of the Company (the “Board”) occurring
within a rolling two-year period, as a result of which fewer than a majority of
the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (A) are members of the Board as of the date hereof, or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors at the time of such
election or nomination (but shall not include an individual not otherwise an
Incumbent Director whose election or nomination is in connection with an actual
or threatened proxy contest relating to the election of directors to the Board);
or     (iii)   A merger or consolidation involving the Company other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
Surviving Entity (including the parent corporation of such Surviving Entity)) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such Surviving Entity outstanding immediately after
such merger or

 



--------------------------------------------------------------------------------



 



      consolidation, or a sale or disposition by the Company of all or
substantially all the Company’s assets.

The term “Surviving Entity” shall refer to the entity surviving the merger,
consolidation or sale of substantially all of the assets and continuing with the
assets or business of the Company in the case of a Change of Control event
described in clause (iii) above.
The modification to the terms of the vesting schedule of your Options as
described in this letter has been approved by the Board and is effective
immediately.
Sincerely,
Brian E. Cabrera
Vice President of Operations and General Counsel
AGREED AND ACCEPTED this            day of                ,           .

     
 
   
 
   
 
   
[Name]
   

 